IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

WAYNE FLUKER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-1152

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed April 3, 2017.

An appeal from the Circuit Court for Duval County.
Marianne L. Aho, Judge.

Andy Thomas, Public Defender, and Danielle Jorden, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Jason W. Rodriguez, Assistant Attorney
General, and Jennifer J. Moore, Assistant Attorney General, Tallahassee, for
Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, MAKAR, and M.K. THOMAS, JJ., CONCUR.